Citation Nr: 1108191	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-31 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE


Entitlement to service connection for a bilateral eye disorder, to include glaucoma.  








ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service from October 1951 to October 1953.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The Board remanded this case in May 2010 for further development.  After completion of this development by the Agency of Original Jurisdiction (AOJ), the case has been returned to the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not incur a superimposed disease or injury to the eyes in service, and his current impairment in visual acuity as the result of refractive error is not a "disease" or "injury" under the meaning of applicable law and regulation for VA purposes.

2.  There is no evidence of bilateral senile cataracts, right eye open angle glaucoma, or a right eye corneal scar in service or for decades thereafter, and there is strong medical evidence against a link between these current eye disorders and the Veteran's period of active service.   


CONCLUSIONS OF LAW
  
1.  Refractive error was not incurred in or aggravated by service and was not subject to a superimposed disease or injury in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.9, 4.127 (2010).

2.  A bilateral eye disorder was not incurred in or aggravated by service and glaucoma may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(b), 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in April 2008 and June 2010.  Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claim; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the April 2008 and June 2010 letters from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of VCAA notice.    

With regard to the timing of notice, VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini II, 18 Vet. App. at 120 (2004).  In the present case, the Board sees the RO did not provide the Veteran with all VCAA notice prior to the June 2008 adverse determination on appeal.  But in Pelegrini II, the U. S. Court of Appeals for Veterans Claims (Court) also clarified that in these situations VA does not have to vitiate that decision and start the whole adjudicatory process anew, as if that decision was never made.  Id.  Rather, VA need only ensure the Veteran receives (or since has received) content-complying VCAA notice, followed by readjudication of his claims, such that he is still provided proper due process.  In other words, he must be given an opportunity to participate effectively in the processing of his claims.  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently held that a Statement of the Case (SOC) or Supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  In fact, as a matter of law, VA may cure a timing of notice defect by taking proper remedial measures, such as issuing a fully compliant VCAA notice and subsequent SOC.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the timing error was cured.  After providing additional VCAA notice in June 2010, the RO again went back and readjudicated the claim in the more recent December 2010 SSOC.  So each time after providing the required notice, the RO reconsidered the claim - including to address any additional evidence received in response to the notice.  So the timing defect in the notice has been rectified.  Prickett, 20 Vet. App. at 376.  Stated another way, VA's issuance of a subsequent SSOC following the VCAA notice letters cured the timing error.  As such, the Board concludes prejudicial error in the timing or content of VCAA notice has not been established.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), relevant VA treatment records, and an October 2010 VA eye examination with an opinion.  The Veteran has submitted personal statements.  The Veteran has not identified or authorized the release of any additional private medical records.  The Board is also satisfied as to substantial compliance with its May 2010 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  In this regard, as directed by the Board, the AOJ provided the Veteran with corrective VCAA notice, secured additional VA treatment records, and provided the Veteran with an October 2010 VA eye examination to determine the etiology of his current eye problems.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The Board is therefore satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A.    

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153; 38 C.F.R. §§ 3.303, 3.306.  
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.   Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Id. at 1337.   

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As to presumptive service connection, some diseases are chronic, per se, including organic diseases of the nervous system such as glaucoma, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  In fact, the Federal Circuit Court recently held that medical evidence is not categorically required when the determinative issue involves either medical etiology or diagnosis but rather such issue may, depending on the facts of the case, be established by competent lay evidence under 38 U.S.C. § 1154(a).  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to").  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. § 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 498.  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

Governing Laws and Regulations for Congenital Defects and Aggravation

For purposes of establishing service connection under 38 U.S.C.A. § 1110, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (emphasis added).  

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111 for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003 (July 16, 2003).  The Court and Federal Circuit Court have adopted the General Counsel's position.  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009); Wagner v. Principi, 370 F.3d  1089, 1096 (Fed. Cir. 2004).

The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2005).  See also Wagner, 370 F.3d at 1096.  

Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  Congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  But service connection is generally precluded by regulation for such "defects", including refractive error of the eye, because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; accord Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).

VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  The General Counsel draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that a defect is "more or less stationary in nature", while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at para. 2.

In this regard, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c).  See also Quirin, 22 Vet. App. at 397; Terry, 340 F.3d at 1385-86 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").  However, a congenital defect, such as refractive error, can still be subject to superimposed disease or injury.  VAOPGCPREC 82-90.  If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability.  Id. 

However, if it is determined during service that a Veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin, 22 Vet. App. at 396-397.  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service.  See VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990).

In short, service connection is available for congenital diseases, but not defects, that are aggravated in service.  Quirin, 22 Vet. App. at 394; Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 394-397.  It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service.  Id. at 395.  



Analysis

Initially, the Board notes that while the appeal was pending, the VA Schedule for Rating Disabilities (Rating Schedule) for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66,543- 66,544 (Nov. 10, 2008) (revising 38 C.F.R. §§ 4.75-4.84).  The effective date of the revisions is December 10, 2008, and the revised criteria apply to all applications for benefits received by VA on or after December 10, 2008.  But since the Veteran filed his claim for service connection in March 2008, which is prior to the December 10, 2008 effective date, the revised criteria do not apply here. 

In the present case, the Veteran contends that his current eye problems including glaucoma began in service or preexisted service but were aggravated therein.  See March 2008 claim; April 2009 Notice of Disagreement (NOD); November 2009 Substantive Appeal.

As mentioned, the first and perhaps most fundamental requirement for any service-connection claim is proof the Veteran currently has the claimed disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In the present case, the Veteran has at different times during the appeal been diagnosed with refractive error (myopia, astigmatism, presbyopia) in both eyes.  See VA eye note dated in May 2007; VA eye examination dated in October 2010; STR reports dated in January 1951.  In addition, he has been diagnosed with bilateral senile cataracts, right eye open angle glaucoma, and right eye corneal scar.  It was recently assessed that the Veteran was "legally blind."  See VA eye treatment records dated from 2003 to 2009; VA eye examination dated in October 2010.  Thus, there is sufficient evidence of current eye disorders.  

STRs document the Veteran's reports of preexisting eye problems at his August 1951 induction examination.  However, upon objective examination at induction, no significant eye abnormalities were noted.  It was also noted that he did not wear glasses.  Uncorrected distant vision in both eyes was at 20/20.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).  In this case, no eye disability was specifically "noted" at entry.  After reviewing the STRs, the October 2010 VA eye examiner also opined that the Veteran did not have any eye "disease" prior to entering military service.  

However, during service latter STRs include a January 1953 treatment letter and a January 1953 ophthalmologic examination.  These STRs reveal that the Veteran reported visual disturbances for the past six to eight months.  Symptoms of diplopia and pain in both eyes were documented.  He was diagnosed with "refraction."  His best corrected visual acuity in January 1953 was noted to be 20/15 bilaterally with mild astigmatism.  Notably, refractive error is generally considered to be a "defect" within the meaning of applicable legislation that by its very nature preexists service, with service connection generally precluded.  38 C.F.R. §§ 3.303(c).  Glasses were recommended.  Upon separation in October 1953, no further problems were reported or observed, although apparently the visual testing performed was limited in scope.  Again, uncorrected distant vision in both eyes was still at 20/20 at separation.  It was noted that he now wore glasses.  In short, although STRs reveal a clear diagnosis for refractive error, STRs do not reveal any treatment or diagnosis for bilateral senile cataracts, right eye open angle glaucoma, or right eye corneal scar.

In addition, there is no evidence of glaucoma within one year after service.  Hence, the presumption of in-service incurrence for glaucoma is not for application.  38 U.S.C.A. §§ 1101(3), 1112(a)(3), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Furthermore, post-service, the evidence as a whole does not establish continuity of symptomatology of bilateral senile cataracts, right eye open angle glaucoma, or right eye corneal scar since service.  38 C.F.R. § 3.303(b).  Again, these disorders were never noted in service.  In making this determination, the Board acknowledges the Veteran's assertions regarding continuous eye problems since his discharge from service, gradually worsening over time.  He is indeed competent to report eye symptoms and treatment from the time of his military service.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  Moreover, his descriptions of eye problems from the time of service up to the present time as mentioned in his April 2009 NOD also appear credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In short, the Board does not deny he has experienced bilateral eye problems since the time of his military service.  In this respect, the Board observes that the Veteran has been diagnosed with refractive error both during and after his military service.  

However, with regard to the other current diagnoses of bilateral senile cataracts, right eye open angle glaucoma, and a right eye corneal scar, there is clear, competent medical evidence that is flatly against a nexus finding or continuity of symptomatology for these particular disorders.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  That is, the October 2010 VA eye examiner opined that the Veteran's first glaucoma diagnosis was in 2006, due to increased cup/disc ratio in the right eye.  It was assessed after a thorough examination that this was caused by or the result of right eye trauma sustained post-service in 1964.  In addition it was concluded that the Veteran's right eye corneal scar was secondary to post-service trauma in 1964, and not related to military service.  This medical opinion is supported by a June 2003 VA eye consult and VA eye treatment notes dated in November 2007, July 2008, and March 2009 that document post-service trauma and surgery in New York to the right eye in 1960 or 1964 or "more than" 20 years ago.  The Veteran himself reported this post-service trauma and surgery.  The October 2010 VA eye examiner also diagnosed the Veteran with "senile" cataracts.  There is no in-service or post-service diagnosis of cataracts until a VA eye consult dated in June 2003.  The Veteran's lay contentions in this case are outweighed by the highly probative October 2010 VA medical opinion, which finds that the Veteran's current eye disorders, with the exception of refractive error, have no relationship with his in-service eye problems.  This opinion was thorough, supported by reasons and bases, based on a review of the claims folder, and supported by the medical evidence of record.  There is no contrary medical opinion of record.  

Based on recent case law, it would appear that the Veteran in certain instances can be competent to testify to the fact that symptoms he experienced in service is the same condition he is currently diagnosed with.  Davidson, 581 F.3d at 1316.  However, this is not one of those instances.  The Board emphasizes that the Veteran, without evidence showing that he has medical training or expertise, is not competent to offer a diagnosis as to certain medical conditions not capable of a lay diagnosis or an opinion as to medical etiology.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  That is, the Veteran is not competent to relate his earlier in-service or post-service eye symptoms to cataracts or glaucoma.  In this respect, "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr, 21 Vet. App. at 308.  The Veteran does not meet any of the three exceptions for competent lay evidence for these particular disorders as listed under Jandreau.   

Turning to the Veteran's in-service and post-service diagnosis of refractive error, congenital or developmental defects, including refractive errors of the eyes, are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; accord Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).  Myopia, astigmatism, and presbyopia, as diagnosed by the October 2010 VA eye examiner, are all considered to be forms of refractive error.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B, Topic 10 (December 29, 2007).  Actual pathology, other than refractive error, is required to support impairment of visual acuity.  Id.  Service connection may be granted for congenital or hereditary diseases, if initially manifested in or aggravated by service, but not for defects such as refractive error.  VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  In fact, congenital or developmental "defects" such as refractive error automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  See also Quirin, 22 Vet. App. at 397.  In this respect, the October 2010 VA eye examiner opined that the Veteran had "a latent small refractive error (eye defect) prior to entering his military service in 1951."  The VA examiner explained that a January 1951 STR documented astigmatism.  As mentioned, service connection for refractive error in most circumstances is precluded by VA regulation and by the opinions of VA's Office of General Counsel.

In this regard, there is a lack of entitlement under the law to service connection for a congenital defect such as refractive error of the eye, unless the evidence shows that it was subject to a superimposed disease or injury during military service that resulted in increased disability.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  See also VAOPGCPREC 82-90, 55 Fed Reg. 45,711 (July 18, 1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability.  Id.  In the present case, during service, the Veteran was only diagnosed with refractive error.  There is also no probative evidence that the Veteran was subject to in-service trauma or a superimposed disease or injury to the eyes during service.  The Board especially emphasizes that no medical professional of record has made such a finding.  In fact, after reviewing the claims folder and examining the Veteran, the October 2010 VA eye examiner opined that the Veteran did not report any superimposed disease or injury to the eye during service.  Absent any probative evidence that his current refractive error is due to in-service trauma or was subject to a superimposed disease or injury during service, it is not a disability for purposes of VA disability compensation as it is congenital in nature.  38 C.F.R. § 3.303(c).  See, e.g., Browder v. Derwinski, 1 Vet. App. 204 (1991).  Thus, service connection for refractive error is denied.                

Accordingly, the preponderance of the evidence is against service connection for a bilateral eye disorder, to include glaucoma.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a bilateral eye disorder, to include glaucoma is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


